Citation Nr: 0333453	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-20 052A	)	DATE
	)
	)


THE ISSUE

Whether an August 2001 decision of the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in not 
assigning an effective date earlier than May 15, 1998, for a 
70 percent staged rating, and in not assigning an effective 
date earlier than August 20, 1998, for a 100 percent 
schedular rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran, who is the moving party, served on active duty 
in the U.S. Army from December 1965 to December 1967.  

This case stems from a December 2002 motion alleging clear 
and unmistakable error (CUE) in an August 2001 Board 
decision.  Motions for reconsideration of the same Board 
decision were denied in July 2002 and March 2003.  


FINDINGS OF FACT

1.  In the August 2001 decision at issue, the Board 
determined that an effective date earlier than May 15, 1998, 
was not warranted for the award of a 70 percent rating for 
the veteran's PTSD; the Board also denied a request to assign 
an effective date earlier than August 20, 1998, for a 100 
percent schedular rating.

2.  The correct facts, as they were known at that time, were 
before the Board and the statutory and regulatory provisions 
extant at that time were correctly applied.

3.  There was a tenable basis for the Board's decision in 
August 2001; it was not undebatably erroneous or fatally 
flawed.


CONCLUSION OF LAW

The Board did not commit CUE in its August 2001 decision by 
denying an effective date earlier than May 15, 1998, for the 
award of a 70 percent rating for the veteran's PTSD and by 
declining to assign an effective date earlier than August 20, 
1998, for his 100 percent schedular rating.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 3.105(a) (1983); 
38 C.F.R. §§ 20.1403, 20.1404 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 ("VCAA")

The VCAA was enacted on November 9, 2000.  This Act 
eliminated the requirement that a well-grounded claim be 
submitted, enhanced VA's duty to assist a claimant in 
developing facts pertinent to a claim, and clarified VA's 
duty to notify the claimant and representative concerning 
certain aspects of claim development.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, § 104 
(2000).

The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156, 03.159, 
3.326 (2003).

In a precedent case, however, Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc), the U.S. Court of Appeals for 
Veterans Claims (Court) concluded, as a matter of law, that 
CUE motions concerning prior decisions of the Board are 
categorically excluded from the purview of the VCAA.  In 
discussing the basis for its holding, the Court explained 
that CUE claims are not conventional appeals, but rather are 
requests for revisions of previous decisions.  And as such, 
the Court found that a litigant alleging CUE is not pursuing 
a claim for benefits pursuant to Part II or III of Title 38, 
of the United States Code, but rather is collaterally 
attacking a final decision pursuant to section 5109A of Part 
IV or section 7111 of Part V of Title 38.  The Court went on 
to note that, while a finding of CUE may indeed result in 
reversal or revision of a final decision on a claim for 
benefits, it was not by itself a claim for benefits under 
Part II or III of Title 38.  

Thus, the VCAA has no applicability or bearing on this 
particular motion.




II.  CUE

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  But effective 
November 21, 1997, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002)) 
permit challenges to decisions of the Board on the grounds of 
CUE.  The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing procedures to challenge prior 
Board decisions on the basis of CUE.  64 Fed. Reg. 2134-2141 
(1999) (codified at 38 C.F.R. § 20.1400 et. seq. (2002)).

The Board has original jurisdiction to consider motions for 
revision of its prior decisions.  Motions should be filed at 
the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.  

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in RO 
rating decisions.  See Russell v. Principi 3 Vet. App. 310 
(1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 
38 C.F.R. § 20.1403(a) and (c) define CUE as:

1.  The kind of error, of fact or of law, that when 
called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different, but for the error.  38 C.F.R. 
§ 20.1403(a).

2.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, 
or the statutory and regulatory provisions extant 
at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

3.  It is an error in the Board's adjudication of 
the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  
38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  Russell v. Principi, 3 Vet. 
App. At 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE.  CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. 
§ 20.1403(d).

3.  Disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation  
38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes Remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of the CUE motion must be based on 
the record that existed when the prior decision was made, 
38 C.F.R. § 20.1403(b), unless the Board decision was decided 
on or after July 21, 1992.  In those cases, the record 
technically includes evidence possessed by VA not later than 
90 days before the file was transferred to the Board, 
provided that the documents could reasonably be expected to 
be part of the record.  38 C.F.R. § 20.1403(b)(2).  This is 
because on July 21, 1992, the Court decided Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam order).  

In Bell, there was a dispute as to the evidence that was to 
be included in the "Record On Appeal (ROA)" before the 
Court.  The Court noted that, while it was precluded by 
statute from considering any material which was not contained 
in the record of proceedings before the Secretary and the 
Board, because three of the four items were clearly generated 
by the VA, the Secretary had constructive, if not actual, 
knowledge of those items.  Id at 613-614; see Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-373 (1992) (panel decision) 
(Court cannot accept Board being unaware of certain evidence, 
especially when such evidence in possession of VA, and Board 
on notice to possible existence and relevance); see also 
Rollins v. Derwinski, 2 Vet. App. 481 (1992).

Rule 1403(b)(2) adopts this concept of "constructive 
notice" for Board decisions after July 21, 1992.  

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are not applicable in CUE motions.  38 C.F.R. § 20.1411(a).  
In fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.  

Thus, for a moving party to make a successful CUE showing is 
an extremely difficult burden.  

The CUE motion in this case was filed with the Board in 
December 2002.  The moving party argues there was CUE in the 
Board's August 2001 decision.  The crux of the moving party's 
argument is that, as he was unemployable prior to May 15, 
1998, an earlier effective date is warranted both for the 
assignment of the 70 percent staged rating the Board granted 
as of that date as well as an effective date earlier than 
August 20, 1998, for the 100 percent schedular rating.

The pertinent facts are these.  The initial claim for service 
connection of PTSD was filed on September 24, 1993, and 
service connection initially was denied in an April 1994 RO 
rating decision (RD).  The moving party timely disagreed with 
that decision, and a local hearing was held in February 1997.  
PTSD subsequently was established as 30 percent disabling in 
a May 1997 Hearing Officer's Decision, effective September 
24, 1993, the date of receipt of the veteran's initial claim.  
The hearing officer based his decision to grant this benefit 
on new evidence presented at the hearing, along with recently 
received lay and buddy statements.  In a July 1997 letter, 
the moving party disagreed with the initial rating assigned, 
but he did not disagree with the effective date assigned for 
the initial rating.  He only indicated that he wanted his 
rating increased to 100 percent, retroactive to the September 
1993 effective date already assigned.

Another personal hearing was held on March 1998.  A March 
1999 RD increased the rating to 50 percent, effective August 
20, 1998.  In an April 1999 notice of disagreement (NOD), the 
moving party contested both the rating and effective date of 
August 28, 1998.  He indicated that he still wanted his 
rating increased to 100 percent, back to the initial 
effective date in September 1993.  A March 2001 RD granted a 
100 percent rating, effective from August 20, 1998.  The 
moving party continued to disagree and, in August 2001, the 
Board determined that a partial grant was in order.  That is, 
the Board found that a 70 percent staged rating was 
warranted, effective from the date it was first factually 
ascertainable that an increase in the moving party's PTSD had 
occurred-which was May 15, 1998.  The August 2001 Board 
decision also found, however, that an increase prior to 
May 15, 1998, was not warranted, and that a rating higher 
than 70 percent from May 15, 1998 to August 20, 1998, was not 
warranted either.

As alluded to above, the moving party filed two motions for 
reconsideration of the Board's August 2001 decision, which 
were denied in July 2002 and March 2003.  However, his 
current motion-filed in December 2002, is alleging CUE in 
that decision.  He believes a 100 percent rating is warranted 
effective from the date of his initial claim in September 
1993.

The law extant at that time, as indicated in the August 2001 
Board decision, provided that the effective date for an 
increased rating is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

If, however, the claim is filed within one year of the date 
that the evidence shows that an increase in disability had 
occurred, the effective date is the earliest date as of which 
an increase was factually ascertainable.  38 C.F.R. 
§ 3.400(o)(2).  

The August 2001 Board decision noted that the veteran's 
initial date of claim was September 23, 1993, and evaluated 
his claim both under the criteria in effect at that time, and 
later revised criteria, in determining whether an earlier 
effective date could be established for an initial rating 
higher than 30 percent.  See 38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9411 (1996); 38 C.F.R. § 4.130, DC 9411 (2000); 61 
Fed. Reg. 52, 695 (1996); 38 C.F.R. § 4.16(c); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994); VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

The record as it existed at the relevant time in question, 
August 2001, discloses that the evidence showed that an 
increase from 30 to 70 percent was first factually 
ascertainable on May 15, 1998-when the medical evidence 
first reflects that the moving party experienced suicidal 
ideation.  The Board notes that, although the May 15, 1998, 
clinical note is somewhat ambiguous as to the veteran's 
comments and intentions, the August 2001 Board decision shows 
that VA's effective date regulations were indeed correctly 
applied, as it was explained therein that the subsequent May 
27, 1998, clinical note clarified the medical interpretation 
and conclusions reached-on May 15, 1998-in response to 
statements made by the veteran.  So it is completely 
plausible that the earliest date that it was factually 
ascertainable that an increase occurred was May 15, 1998.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Because there is no evidence that an increased rating was 
warranted at any time prior to May 1998, there is no error 
which, had it not been made, would have manifestly changed 
the outcome.  38 C.F.R. § 20.1403(c); see also 38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (monetary payments based 
on an award or an increased award of compensation, dependency 
and indemnity compensation, or pension may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award becomes effective).  

Further, it is not shown that there is an error that is not 
debatable, such that reasonable minds could only conclude 
that the original decision was fatally flawed.  Russell v. 
Principi, 3 Vet. App. at 310, 313 (1992).  Thus, there is no 
CUE.  

There is simply no legal basis for assigning a 100 percent 
rating retroactive to the date of the veteran's initial claim 
in September 1993.  And as indicated by the Board, although 
there was some evidence showing that he was unemployable, the 
probative, competent evidence of record did not show that his 
unemployability was due to his PTSD, without regard to his 
other non-service-connected disabilities, at least for the 
time period prior to August 20, 1998.  See generally Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994) (when a mental disorder 
is rated at 70 percent and it is the cause of 
unemployability, proper inquiry is whether disability meets 
any one of the three independent criteria required for a 100 
rating, under the schedular criteria at 38 C.F.R. § 4.132 (in 
effect prior to November 7, 1996); or, whether § 4.16(c) 
(1993) entitles appellant to TDIU; or, whether the appellant 
is "unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities" 
without regard to "the existence or degree of [his] non[-] 
service-connected disabilities".  38 C.F.R. § 4.16(a) 
(1993)). 

The record on appeal at the time of the Board's August 2001 
decision included evidence showing that the moving party was 
determined to be disabled by the Social Security 
Administration (SSA) since 1992, but not because of his PTSD 
or other service-related disability.  Instead, it was due to 
his coronary artery disease (CAD), status post angioplasty.  

Recently, mail dated September 2003 that was sent to the RO 
was received at the Board and associated with the moving 
party's claims file.  While only the evidence of record in 
August 2001 is to be considered in a CUE motion, this 
correspondence includes what appears to be a copy of a 
November 1993 VA compensation and examination report.  As 
previously explained, this evidence would qualify under Bell 
as being part of the record, thus a brief explanatory comment 
is not inappropriate.  This report does in fact tend to show 
that the moving party was unemployable in 1993.  However, it 
does not show that unemployability was in any way due to 
PTSD.  Clearly, it shows the opposite.  It specifically 
states:  "[the moving party] has not worked for the past 4 
years because of a multitude of medical problems, including 2 
angioplasties (cardiac) . . . operation for hyperthyroidism . 
. . [and] another cardiac catheterization recently.  [He] is 
considered totally disabled and cannot work."  Although PTSD 
is later diagnosed on Axis I, there is no mention of PTSD 
contributing to unemployability.  In fact, the Axis IV 
diagnosis reiterates that unemployability is due instead to 
other medical issues.  The GAF scale score of 40 represents 
the moving party's overall level of functioning, due not only 
to his PTSD, but also his many non-service-connected problems 
and issues.  This evidence, while showing evidence of past 
unemployability due to multiple medical problems not related 
to PTSD, simply fails to approximate the showing required for 
a CUE motion.  

Also of record when the Board decided the claim in 
August 2001 was a medical report from the moving party's 
cardiologist, offered to show that both his cardiac 
impairment and PTSD caused unemployability (December 1997 
report).  As well, there was a January 1998 VA letter from 
the moving party's endocrinologist, offering that his PTSD 
had "aggravated" his heart condition.  And there was a 
September 1998 VA examination report showing the moving party 
had reduced his Zoloft, on his own accord, and had stopped 
seeing his therapist.  The record before the Board also 
included a June 1999 opinion indicating the veteran had not 
worked in many years, due to his CAD, and that he was then 
currently unable to work due to his "[psychiatric] 
condition."  The remaining evidence of note was a September 
1999 VA opinion stating the moving party's PTSD contributed 
to, but was not the sole reason for, his unemployability.  

Given the above record, with opinions both for and against 
the claim, there was a plausible basis for the Board's August 
2001 decision ultimately giving greater probative weight to 
the unfavorable evidence.  In other words, the veteran 
obviously believes the Board should have given more probative 
weight to the favorable evidence (as opposed to the 
unfavorable evidence), but this only amounts to a mere 
disagreement with how the Board weighed the evidence.  And 
this is not CUE.

It is especially important to note in this regard that the 
opinions supporting a 100 percent rating based on 
unemployability under Johnson primarily were proffered by 
medical examiners with no psychiatric training or expertise-
namely, a cardiologist and endocrinologist.  Conversely, the 
opinion concluding that a 100 percent rating due to 
unemployability was not warranted for the PTSD was made by a 
VA physician who was a specialist in the particular branch of 
medicine at issue (i.e., psychiatry).  He also had access to 
the claims file to review the veteran's complete medical 
history, and he personally examined the veteran.  Therefore, 
there is no basis for finding that reasonable minds could 
only conclude that the original decision was fatally flawed; 
there definitely is room for a difference of opinion in that 
decision.  Russell v. Principi, 3 Vet. App. at 310, 313 
(1992).  And because CUE is subject to a very strict legal 
standard where there can be no room for difference of 
opinion, the veteran's motion must be denied.  

And in denying the claim, it must be reiterated that a mere 
disagreement with how the evidence was weighed or evaluated, 
38 C.F.R. § 20.1403(d), or even subsequent evidence showing a 
changed medical diagnosis, does not constitute CUE.  
38 C.F.R. § 20.1403(d).  Thus, although the veteran may have 
in fact been unemployable due to his PTSD, without regard to 
his non-service-connected disabilities, at some point on or 
after August 20, 1998, that finding would not impact his 
motion here which seeks benefits retroactive to September 
1993.

The veteran is arguing what amounts to his perceived 
unfairness of VA's laws and regulations governing the 
assignment of his effective date.  But regardless of his 
personal opinion of whether these laws and regulations are 
just, there is no error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different, but for the error.  
38 C.F.R. § 20.1403(a).  Therefore, there is no CUE.  

ORDER

The claim of CUE in the Board's August 2001 decision is 
denied.



                       
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



